Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
ENERGY METERING SYSTEM WITH TEMPERATURE MONITORING BASED ON CIRCUIT BREAKERS OF POWER PANEL LIKELY TO TRIP -
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “energy system comprising: (a) a plurality of at least three current sensors, suitable to sense a changing current in a respective power cable, that provide a respective first output; (b) an elonqate support; (c) said at least three current sensors interconnected to said elongate support at a set of spaced apart locations along said elonqate support that is consistent with spacing of a uniformly spaced apart set of at least three power cables each of which is interconnected to a respective one of a uniformly spaced apart set of at least three circuit breakers of a power panel; (d) at least three temperature sensors that each provide a respective second output; (e) each of said temperature sensors interconnected to said elonqate support at a set of spaced apart locations along said elongate support; (f) said energy system that receives said respective first output from said at least three current sensors and said respective second from each of said at least three temperature sensors, and (1) determines characteristics of said energy system based upon a plurality of said second outputs to identify one of said at least three circuit breakers that is likely to trip and (2) determines characteristics of said energy system based upon said plurality of said second outputs to identify another one of said at least three circuit breakers that is not likely to trip, while said one of said at least three circuit breakers is identified as said likely to trip.”
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The sited prior art includes related (inventor/assignee) Cook (US 10,705,126) which relates to an energy metering system with temperature monitoring. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
April 9, 2021